Citation Nr: 0806264	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-36 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses for treatment received at the Muskogee 
Regional Medical Center, from January 3, 2005, through 
January 5, 2005.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran is reported to have served on active duty from 
July 1967 to July 1969.  The appellant is the Muskogee 
Regional Medical Center, the hospital that provided the 
medical services in question.  38 C.F.R. § 17.123 (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 determination by the VAMC 
located in Muskogee, Oklahoma, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at the Muskogee Regional 
Medical Center, from January 3, 2005 through January 5, 2005.  
The appellant perfected an appeal of that decision.

The appellant requested a videoconference hearing before a 
member of the Board.  The appellant failed to appear for an 
August 2007 hearing.  The request is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Prior to January 3, 2005, the veteran was in receipt of a 
100 percent disability rating for post traumatic stress 
disorder.

2.  On January 3, 2005, the veteran was found to have 
gangrene of the right third toe; his medical situation was 
emergent.  

3.  During the veteran's initial, emergent medical care on 
January 3, 2005, there is no indication that the VA or other 
Federal facilities were feasibly unavailable.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on January 3 through January 5, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123, 17.1000, 
17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The appellant was provided VCAA 
notification after adjudication of this case.  The Board 
notes, however, that all records pertaining to the 
hospitalizations at issue are of record.  The appellant has 
argued the specific merits of the case and correctly 
identified the necessary elements to establish the claim in 
the June 2005 Notice of Disagreement.  With such a showing of 
actual knowledge, there is no reasonable possibility that any 
notice or assistance would aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  Thus, the Board finds that failure to 
provide timely VCAA notice was harmless error.

II. Payment or Reimbursement for Unauthorized Medical Service

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, 
or (2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, 
illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

In January 2005, the veteran was in receipt of a 100 percent 
disability rating for service connected post traumatic stress 
disorder.  The Board concedes that the first requirement for 
reimbursement is met.  See 38 C.F.R. § 17.120(a)(3).

The Board concedes that the discovery of gangrene constituted 
a medical emergency.  On January 3, 2005, the veteran was 
resident of Broadway Manor Health Care Center, a nursing 
home.  He was discovered to have gangrene of the right third 
toe.  The veteran was taken to the emergency room of the 
appellant, Muskogee Regional Medical Center.  The veteran's 
medical history includes diagnoses of diabetes and chronic 
renal failure.  The veteran's gangrene represented an ongoing 
infectious process and a sign of a dangerous progression of 
his renal disease.  The second requirement for reimbursement 
is met.  See 38 C.F.R. § 17.120(b).

The Board finds, however, that the element of unavailability 
of VA facilities is not met.  See 38 C.F.R. § 17.120(c).  The 
admission documents and consultation reports of January 3 
clearly state that the veteran was usually followed by the 
VA.  The January 5 discharge summary indicates that the 
veteran had expressly refused to be taken to a VA facility on 
January 3 and requested he be taken to the Muskogee Regional 
Medical Center.

The appellant has argued in the June 2005 Notice of 
Disagreement that the VA facilities in Muskogee were not 
feasibly available.  On January 4, the Regional Medical 
Center called the VAMC on multiple occasions and, by its own 
account, received a less than cooperative response from the 
VA staff.  The Regional Medical Center obtained permission to 
transfer the veteran during the afternoon of January 4 and 
the veteran was finally transferred on January 5.  

The law provides reimbursement for emergency treatment when 
VA or other Federal facilities are not available.  On January 
3, the veteran refused VA care and requested a private 
provider.  At that time, there is no indication that the VA 
facilities were unavailable, by any standard.  See 38 C.F.R. 
§ 17.120(c).  The claim must fail.  Id.  The Board is 
sympathetic to the Regional Medical Center's acceptance of a 
medically emergent veteran; however, VA is not responsible 
for the debt incurred given the aforementioned circumstances.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.  To be eligible for reimbursement under this law, all 
of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention for 
the initial evaluation and treatment would have been 
hazardous to life or health;

(c) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;

(f) The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2007).  Since all criteria must be met, 
the claim must be denied if there is a failure to satisfy any 
single criterion.

The appellant is not entitled to receive payment for medical 
expenses under section 1725 for the same reason that 
entitlement under section 1728: a VA facility was feasibly 
available during the veteran's initial emergent treatment on 
January 3, 2005 and there is no evidence to show otherwise.  
As such, the appellant fails to establish criterion (c), 
discussed above.  See 38 C.F.R. § 17.1002.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses for treatment received at the Muskogee 
Regional Medical Center, from January 3, 2005, through 
January 5, 2005, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


